Per Curiam.
December 27, 1948, appellants, Stuart W. Hannah, Gustave E. Lindholm, and Mary C. Lindholm, filed notice of appeal from . a judgment made and entered against them June 26, 1948, in the District Court of the Tenth Judicial District of the State of Montana, in and for the County of Petroleum.
January 30, 1950, appellants caused to be filed in this court .transcript on appeal herein.
April 10, 1950, appellants .filed in the office of the clerk of this court their printed brief on appeal, on page 6 whereof they state, “the said judgment should, be. affirmed,” and the concluding sentence of said brief reading, “Therefore, the judgment of the trial court should be affirmed by this court. ’ ’
April 17, 1950, respondents filed.in this court a motion for affirmance of the judgment, of the trial court under the provisions of Rule XI of this court and also calling attention to the foregoing statements in appellants’ brief and to the fact that appellants therein admit that they are not aggrieved by such judgment.
It is therefore ordered that respondents’ motion be granted, that the judgment of the district court be affirmed, and that the appeal be and ••'it is dismissed.